T.C. Summary Opinion 2009-36



                       UNITED STATES TAX COURT



             TERRELL MICHAEL EUBANKS, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 22717-07S.              Filed March 19, 2009.



     Terrell Michael Eubanks, pro se.

     Harry J. Negro, for respondent.



     CHIECHI, Judge:    This case was heard pursuant to the provi-

sions of section 7463 of the Internal Revenue Code in effect when

the petition was filed.1   Pursuant to section 7463(b), the deci-

sion to be entered is not reviewable by any other court, and this

opinion shall not be treated as precedent for any other case.


     1
      Hereinafter, all section references are to the Internal
Revenue Code (Code) for the year at issue. All Rule references
are to the Tax Court Rules of Practice and Procedure.
                                - 2 -

       Respondent determined a deficiency of $4,047 in petitioner’s

Federal income tax (tax) for his taxable year 2006.

       The issues for decision for petitioner’s taxable year 2006

are:

       (1) Is petitioner entitled to a dependency exemption deduc-

tion under section 151(a) for his girlfriend’s child, MB?    We

hold that he is not.

       (2) Is petitioner entitled to head of household filing

status under section 2(b)?    We hold that he is not.

       (3) Is petitioner entitled to the child tax credit under

section 24(a)?    We hold that he is not.

       (4) Is petitioner entitled to the additional child tax

credit under section 24(d)?    We hold that he is not.

       (5) Is petitioner entitled to the earned income tax credit

under section 32(a)?    We hold that he is not.

                              Background

       Some of the facts in this case have been stipulated by the

parties and are so found.

       At the time petitioner filed the petition in this case, he

resided in Pennsylvania.

       MB is the son of Christa Barfield (Ms. Barfield), peti-

tioner’s girlfriend.    Petitioner is not biologically related to

MB, and he is not MB’s adoptive father.
                                - 3 -

     Petitioner filed a timely Form 1040A, U.S. Individual Income

Tax Return (tax return), for his taxable year 2006.    In that tax

return, petitioner claimed (1) head of household filing status,

(2) a dependency exemption deduction for MB, (3) the child tax

credit, (4) the additional child tax credit, and (5) the earned

income tax credit.

     Respondent issued to petitioner a notice of deficiency

(notice) for his taxable year 2006.     In that notice, respondent,

inter alia, disallowed petitioner’s claimed (1) head of household

filing status, (2) dependency exemption deduction for MB,

(3) child tax credit, (4) additional child tax credit, and

(5) earned income tax credit.

                             Discussion

     Petitioner has the burden of establishing that the determi-

nations in the notice are wrong.   See Rule 142(a); Welch v.

Helvering, 290 U.S. 111, 115 (1933).

     In support of his position with respect to each of the

issues presented in this case, petitioner relies on his own

testimony and the testimony of his girlfriend, Ms. Barfield.    We

found petitioner’s testimony to be in certain material respects

conclusory, vague, uncorroborated, and self-serving.    We found

the testimony of Ms. Barfield to be in certain material respects

conclusory, vague, uncorroborated, and serving the interest of

her boyfriend, petitioner.   We are not required to, and we shall
                                 - 4 -

not, rely on the respective testimonies of petitioner and Ms.

Barfield in order to establish petitioner’s respective positions

with respect to the issues presented.     See, e.g., Tokarski v.

Commissioner, 87 T.C. 74, 77 (1986).

Dependency Exemption Deduction

     Section 151(a) provides that “the exemptions provided by

this section shall be allowed as deductions” to a taxpayer.

Section 151(c) provides an exemption for each dependent of the

taxpayer as defined in section 152.      Section 152(a) defines the

term “dependent” to mean either a qualifying child or a qualify-

ing relative.

     We turn first to whether for petitioner’s taxable year 2006

MB is petitioner’s qualifying child and therefore is his depend-

ent under section 152(a)(1).   Section 152(c) defines the term

“qualifying child” as follows:

     SEC. 152.   DEPENDENT DEFINED.

          (c) Qualifying Child.--For purposes of this
     section--

                 (1) In general.--The term “qualifying
          child” means, with respect to any taxpayer for any
          taxable year, an individual--

                     (A) who bears a relationship to the
                  taxpayer described in paragraph (2),

                     (B) who has the same principal place
                  of abode as the taxpayer for more than
                  one-half of such taxable year,

                     (C) who meets the age requirements of
                  paragraph (3), and
                                - 5 -


                      (D) who has not provided over one-half
                   of such individual’s own support for the
                   calendar year in which the taxable year
                   of the taxpayer begins.

For purposes of section 152(c)(1)(C), an individual meets the age

requirements if that individual is under age 19.   Sec.

152(c)(3)(A)(i).

     Section 152(c)(2) provides that a person bears a relation-

ship to the taxpayer for purposes of section 152(c)(1)(A) “if

such individual is--(A) a child of the taxpayer or a descendant

of such child, or (B) a brother, sister, stepbrother, or stepsis-

ter of the taxpayer or a descendant of any such relative.”

     Section 152(f)(1) defines the term “child” for purposes of

section 152 to mean either “a son, daughter, stepson, or step-

daughter of the taxpayer,” sec. 152(f)(1)(A)(i), or “an eligible

foster child of the taxpayer”,2 sec. 152(f)(1)(A)(ii).    An indi-

vidual (1) legally adopted by the taxpayer or (2) placed with the

taxpayer for adoption by the taxpayer is treated as a child of

the taxpayer by blood.3   Sec. 152(f)(1)(B).

     The term “stepson” in section 152(f)(1)(A) is not defined in

the Code.   “Where, as is the case here, the statute does not

define the word, we generally interpret it by using its ordinary


     2
      Petitioner does not contend that MB is an eligible foster
child under sec. 152(f)(1)(A)(ii).
     3
      Petitioner does not contend that MB was placed with him for
adoption before or during 2006.
                               - 6 -

and common meaning.”   Carlson v. Commissioner, 116 T.C. 87, 93

(2001) (fn. ref. omitted).   Merriam-Webster’s Collegiate Dictio-

nary 1223 (11th ed. 2007), defines the word “stepson” to mean “a

son of one’s wife or husband by a former partner”.    Ms. Barfield

testified that she is petitioner’s girlfriend and did not claim

that she married petitioner at any time before or during 2006.

On the record before us, we find that during that year MB was not

petitioner’s stepson under section 152(f)(1)(A)(i).

     We have found that petitioner is not biologically related to

MB and that he is not MB’s adoptive father.   See sec.

152(f)(1)(A)(i) and (B).   On the record before us, we find that

during 2006 MB was not a child of petitioner as defined in

section 152(f)(1).   On that record, we further find that for

petitioner’s taxable year 2006 MB is not his qualifying child as

defined in section 152(c) and therefore is not his dependent

under section 152(a)(1).

     We turn now to whether for petitioner’s taxable year 2006 MB

is petitioner’s qualifying relative and therefore is his depend-

ent under section 152(a)(2).   Section 152(d) defines the term

“qualifying relative” as follows:

     SEC. 152.   DEPENDENT DEFINED.

          (d) Qualifying Relative.--For purposes of this
     section--

                 (1) In general.--The term “qualifying rela-
          tive” means, with respect to any taxpayer for any
          taxable year, an individual--
                                - 7 -


                      (A) who bears a relationship to the
                   taxpayer described in paragraph (2),

                      (B) whose gross income for the calen-
                   dar year in which such taxable year be-
                   gins is less than the exemption amount
                   (as defined in section 151(d)),

                      (C) with respect to whom the taxpayer
                   provides over one-half of the individ-
                   ual’s support for the calendar year in
                   which such taxable year begins, and

                      (D) who is not a qualifying child of
                   such taxpayer or of any other taxpayer
                   for any taxable year beginning in the
                   calendar year in which such taxable year
                   begins.

     In order for petitioner to establish that he provided more

than one-half of MB’s total support during 2006, see sec.

152(d)(1)(C), petitioner must establish (1) the total amount of

support from all sources provided to MB during 2006 and (2) that

petitioner provided over one-half of that total amount during

that year.   See Archer v. Commissioner, 73 T.C. 963, 967 (1980);

Blanco v. Commissioner, 56 T.C. 512, 514-515 (1971); sec. 1.152-

1(a)(2)(i), Income Tax Regs.

     The term “support” includes food, shelter, clothing, medical

and dental care, education, and the like.   Sec. 1.152-1(a)(2)(i),

Income Tax Regs.   The total amount of support for each claimed

dependent provided by all sources during the year in question

must be shown by competent evidence.    Blanco v. Commissioner,

supra at 514.   Where the total amount of support provided to a
                              - 8 -

child during the year in question is not shown, and may not

reasonably be inferred from competent evidence, it is not possi-

ble to find that the taxpayer contributed more than one-half of

that child’s total support. Id. at 514-515; Fitzner v. Commis-

sioner, 31 T.C. 1252, 1255 (1959).

     Petitioner did not proffer any evidence establishing the

amount of support he provided to MB during 2006, nor did he

proffer any evidence establishing the total amount of support

from all sources provided to MB during that year.   Petitioner

also failed to proffer any evidence from which the Court might

infer the total amount of support provided to MB during 2006.    On

the record before us, we find that petitioner has failed to carry

his burden of establishing that during 2006 he provided more than

one-half of MB’s total support.   On that record, we further find

that petitioner has failed to carry his burden of establishing

that for his taxable year 2006 MB is his qualifying relative as

defined in section 152(d) and therefore is his dependent under

section 152(a)(2).

     Based upon our examination of the entire record before us,

we find that petitioner has failed to carry his burden of estab-

lishing that he is entitled for his taxable year 2006 to a

dependency exemption deduction under section 151(a) for MB.
                               - 9 -

Head of Household Filing Status

     Section 1(b) provides a special tax rate for an individual

who qualifies as a head of household.   As pertinent here, section

2(b)(1) provides that an unmarried individual “shall be consid-

ered a head of a household” if that individual “maintains as his

home a household which constitutes for more than one-half of such

taxable year the principal place of abode” of “a qualifying child

of the individual (as defined in section 152(c) * * *)”, sec.

2(b)(1)(A)(i), or “any other person who is a dependent of the

taxpayer, if the taxpayer is entitled to a deduction for the

taxable year for such person under section 151”, sec.

2(b)(1)(A)(ii).

     We have found that for petitioner’s taxable year 2006 MB is

not his qualifying child as defined in section 152(c).   We have

also found that petitioner has failed to carry his burden of

establishing that he is entitled for his taxable year 2006 to a

dependency exemption deduction under section 151(a) for MB.

     On the record before us, we find that petitioner has failed

to carry his burden of establishing that he is entitled for his

taxable year 2006 to head of household filing status under

section 2(b).

Child Tax Credit

     Section 24(a) provides a credit with respect to each quali-

fying child of the taxpayer.   Section 24(c)(1) defines the term
                              - 10 -

“qualifying child” as “a qualifying child of the taxpayer (as

defined in section 152(c)) who has not attained age 17.”4

     We have found that for petitioner’s taxable year 2006 MB is

not his qualifying child as defined in section 152(c).   On the

record before us, we find that for that year MB is not peti-

tioner’s qualifying child as defined in section 24(c).   On that

record, we further find that petitioner is not entitled for his

taxable year 2006 to the child tax credit under section 24(a).

Additional Child Tax Credit

     The child tax credit provided by section 24(a) may not

exceed the taxpayer’s regular tax liability.   Sec. 24(b)(3).

Where a taxpayer is eligible for the child tax credit, but the

taxpayer’s regular tax liability is less than the amount of the

child tax credit potentially available under section 24(a),

section 24(d) makes a portion of the credit, known as the addi-

tional child tax credit, refundable.

     We have found that petitioner is not entitled for his

taxable year 2006 to the child tax credit under section 24(a).

On the record before us, we find that petitioner is not entitled

for his taxable year 2006 to the additional child tax credit

under section 24(d).




     4
      The parties do not dispute that MB was under age 17 at the
close of petitioner’s taxable year 2006 and that therefore he
satisfies the age restriction in sec. 24(c)(1).
                              - 11 -

Earned Income Tax Credit

     Section 32(a)(1) permits an eligible individual an earned

income credit against that individual’s tax liability.5   As

pertinent here, the term “eligible individual” is defined to mean

“any individual who has a qualifying child for the taxable year”.

Sec. 32(c)(1)(A)(i).   Section 32(c)(3)(A) defines the term

“qualifying child” to mean “a qualifying child of the taxpayer

(as defined in section 152(c) * * *).”

     We have found that for petitioner’s taxable year 2006 MB is

not his qualifying child as defined in section 152(c).    On the

record before us, we find that for that year MB is not peti-

tioner’s qualifying child as defined in section 32(c)(3)(A).    On

that record, we further find that for that year petitioner is not

an eligible individual as defined in section 32(c)(1)(A)(i).    On

the record before us, we find that petitioner is not entitled for

his taxable year 2006 to the earned income tax credit under

section 32(a).6


     5
      The amount of the credit is determined based on percentages
that vary depending on whether the taxpayer has one qualifying
child, two or more qualifying children, or no qualifying chil-
dren. Sec. 32(b). The credit is also subject to a limitation
based on adjusted gross income. Sec. 32(a)(2). See infra note
6.
     6
      Assuming arguendo that petitioner were an eligible individ-
ual as defined in sec. 32(c)(1)(A)(ii) for his taxable year 2006,
he nonetheless would not be entitled to the earned income tax
credit for that year. That is because petitioner reported
adjusted gross income for his taxable year 2006 of $16,213. Sec.
                                                   (continued...)
                             - 12 -

     We have considered all of petitioner’s contentions and

arguments that are not discussed herein, and we find them to be

without merit, irrelevant, and/or moot.

     To reflect the foregoing,


                                      Decision will be entered

                                 for respondent.




     6
      (...continued)
32(a)(2) completely phases out the earned income tax credit for
an eligible individual with no qualifying children where the
taxpayer has adjusted gross income in excess of $12,120 for the
taxable year 2006. See Rev. Proc. 2005-70, sec. 3.06(1), 2005-2
C.B. 979, 982.